PER CURIAM.
We reverse appellant’s sentences for the third-degree felonies in case numbers 89-9328, 89-9450, and 89-9451. The written sentences do not comport with the trial court’s oral pronouncement that appellant would be sentenced to concurrent suspended terms of five years’ imprisonment, to be followed by five years’ probation. Moreover, the written sentences exceed the ten-year statutory maximum for a third-degree felony, enhanced pursuant to the habitual offender statute. See § 775.084(4)(a)3, Fla. Stat. (1989). On remand, the trial court shall correct the written sentences to comport with its oral pronouncement.
Appellant’s remaining point was not preserved for review by objection in the trial court.
Affirmed in part, reversed in part, and remanded for correction of written sentences.
SCHEB, A.C.J., and THREADGILL and PARKER, JJ., concur.